Citation Nr: 0633989	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  01-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic headaches.

2.  Entitlement to an initial compensable disability rating 
for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In August 2004, the Board remanded the case for additional 
development, and it is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's post-traumatic headaches are currently 
manifested by migraine headaches with prostrating attacks 
occurring on an average of once per month.

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level III in 
both ears.


CONCLUSION OF LAW

1.  Resolving all doubt in favor of the veteran, the criteria 
for an initial 30 percent evaluation for service-connected 
post-traumatic headaches, manifested by migraine headaches, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 
& Supp. 2006); 38 C.F.R. § 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Code 8100 (2006).

2.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1) (2006).  Such 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the implementation of the duty to assist and notify 
requirements.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini, supra, 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error and the appellant has not been 
prejudiced thereby, since, collectively, December 2003 and 
August 2004 letters gave him notice of all 4 of the above 
elements.  Not only has the appellant been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since a 
higher initial rating for the veteran's hearing loss is being 
denied, there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  In terms of 
the veteran's increased rating claim for headaches, any 
defect in the notice with respect to the effective date for 
the increased rating granted in this decision will be 
addressed by the AOJ when effectuating the award.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  Therefore the Board finds 
there is no prejudice to the claimant under the holding in 
Dingess, supra.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

Service medical records, VA medical records and examination 
reports, a private physician's July 1997 nexus opinion, and 
lay statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Increased Rating - Headaches 

The veteran contends that that his service-connected post-
traumatic headaches are more severe than his currently 
assigned 10 percent disability rating and that he is eligible 
for a higher disability rating.

The veteran's service-connected post-traumatic headaches were 
originally rated the RO as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines, in a 
June 2000 rating decision.  The Board notes that the RO also 
considered rating the veteran's headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2006), in conjunction with 
38 C.F.R. § 4.130, Diagnostic Code 9034 (2006).  However, the 
Board finds that rating the veteran's disability under the 
initial rating criteria for migraines is more appropriate.

A 10 percent rating under Diagnostic Code 8100 for migraines 
is assigned upon a showing of characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  Assignment of a 30 percent evaluation is 
contemplated where there are shown to be characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent evaluation is 
warranted when the there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

An October 1997 neurological consultation report reflects 
that the veteran had headaches with nausea, vomiting and 
photophobia.  A February 1998 VA neurological examiner opined 
that the veteran had probable migraines and that he was 
exhibiting many features of a classic migraine without aura.  
A June 2000 VA physician's note shows a diagnosis of 
migraines with bilateral pounding, photophobia, nausea with 
no vomiting and which were not responding to medications.  An 
August 2000 VA neurological examiner opined that the 
veteran's headaches were most consistent with a chronic daily 
headache and intermittent migraine headaches which left the 
veteran unable to perform his activities of daily living and 
therefore significantly impaired the quality of his life.  
The veteran reported that sharp frontal headaches would occur 
on a daily basis with exacerbations three to four times per 
month.  He was able to attend to his activities of daily 
living despite the chronic daily headache, however when he 
had exacerbations of the migraine headaches, he was 
incapacitated and had to go to bed.  He reported that these 
migraines sometimes lasted for nine days.  He had not, at 
that time, found an effective prophylactic therapy for these 
headaches.  A September 2001 VA report from an examination 
for the veteran's headaches reflected the veteran's further 
statements of having severe, incapacitating headaches which 
may last eight to ten days.  The veteran stated they 
sometimes wake him from sleep and that he had gone to the 
emergency room to get injections.  A February 2006 
examination report reveals that the veteran did not have any 
episodes of incapacitation within the previous 12 months and 
that the veteran was no longer experiencing any economic 
inadaptability or missed workdays due to his retirement from 
work.  However, the veteran reported having almost daily 
frontal area headaches and, on a basis of one per week or one 
per month, episodes of flare-ups consisting of throbbing 
headaches that are prostrating in nature.  The veteran would 
have to seek some place to lie down and cover his eyes and 
try to rest until the headaches diminished.   The examiner 
diagnosed the veteran with chronic medium grade 4/10 
headaches which occur almost daily with exacerbations of 
prostrating migraines which occur on the basis of one per 
week or rarely one per month.

The veteran's symptoms are consistent with a finding of 
characteristic prostrating attacks occurring on an average of 
one per month for the past several months.  Therefore, the 
veteran's symptomatology more nearly approximates the 
criteria for a 30 percent rating.  The evidence shows that 
the symptoms for a 30 percent rating for the veteran's 
service-connected headaches have been demonstrated, but the 
preponderance of the evidence is against a finding that the 
criteria for the next higher rating of 50 percent have been 
met.  Moreover, there is not a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 30 percent 
at this time.  38 U.S.C.A. § 5107 (West 2002).

Increased Rating - Hearing loss

The veteran contends that his hearing loss warrants a 
compensable rating.  His service-connected bilateral hearing 
loss is currently evaluated at a noncompensable disability 
rating, under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 
4.85(2006).  These averages are entered into a table of the 
Rating Schedule to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the Rating Schedule to determine the 
percentage disability rating.  Id.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2006), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

A March 2000 rating decision granted service connection for 
the veteran's bilateral hearing loss and assigned a non-
compensable disability rating in accordance with the results 
of a January 1999 VA audiometric examination.  A February 
2006 audiological examination report showed a mild to 
profound sensorineural hearing in the right ear and a mild to 
severe sensorineural hearing loss in his left ear.  

Results of the February 2006 audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
70
80
95
LEFT
30
30
60
75
80

The average was 71.25 in the right ear and 61.25 in the left 
ear.  Speech recognition ability was 84 percent in the both 
ears.  These results warrant a finding of hearing acuity of 
Level III in both ears under Table VI, commensurate with a 
noncompensable rating under Table VII of 38 C.F.R. § 4.85.  
The results of the veteran's hearing tests in the record do 
not meet the criteria for a compensable evaluation.  The 
Board notes that the record contains results of an 
audiological test performed in December 1998, but these 
results would not warrant a compensable rating for the 
veteran. 

Thus, the preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
veteran's hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In reaching these determinations, the Board has considered 
whether, under Fenderson, supra, a higher rating for either 
issue on appeal might be warranted for any period of time 
during the pendency of this appeal.  But there is no evidence 
that either of the veteran's service-connected disabilities 
presently on appeal has been persistently more severe than 
indicated in this decision at any time during the period of 
the initial evaluations.  Further, there is no evidence of 
record that the veteran's headaches or bilateral hearing loss 
have caused marked interference in his employment or 
necessitated frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
either issue for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  


ORDER

An initial disability rating of 30 percent for post-traumatic 
headaches is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


